DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 13 and 20 – 24 are pending.  Claim 13 was amended.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brook et al., US 5068800 (hereinafter 'Brook') in view of Volkmer, DE 10065314 B4 (hereinafter 'Volkmer').

claim 13: Brook teaches a method for evaluating a state of a member in a non-destructive manner ([col 5, lines 54 – 55]: identify the presence, size, ad location of a crack), based on vibration applied to the member ([col 13, lines 51 – 53]: the shaft system is excited radially using an electromagnetic shaker 70), comprising:
an analysis model forming step of forming samples that simulate an actual state of use of said member in a sound state ([col 5, line 68 – col 6, line 2]: a multi-station structural dynamics or analytical model 62 of the shaft system, with an uncracked shaft, is developed) and said member in a damaged state ([col 11, lines 36 – 38]: the principal second moments for the cracked shaft are computed) as analysis models ([col 6, lines 2 – 4]: From this model, the shaft system's lateral and/or torsional natural frequencies and associated mode shapes are calculated);
determining a plurality of vibration applying points ([col 7, lines 5 – 7]: circumferential position of the crack can be determined by taking readings in multiple radial directions) and measuring points on each of the samples ([col 7, lines 59 – 60]: A suspected or probable axial location of a crack in the shaft under test is then defined);
a state evaluation database building step of applying vibration at each of the plurality of the vibration applying points ([col 6, lines 16 - 19]: introducing a force excitation (lateral and/or torsional) to the stationary pump shaft 42 from electromagnetic shaker 70 through a "stinger" 72 and load cell 74), measuring acoustic signals generated by said applied vibration at each of the plurality of the measuring points ([col 6, lines 21 – 23]: The vibrational response of the shaft system to the force excitation is measured by an accelerometer 76), performing frequency analysis to calculate a modelled frequency distribution including eigenfrequency ([col 6, lines 25 – 29]: Response readings are taken along multiple radial directions for the lateral test and/or along a single offset tangential direction for the torsional test and then processed by a fast Fourier transform (FFT) analyzer 78), and building the state evaluation database ([col 9, lines 21 – 24]: the analytical model of the uncracked shaft system is modified to include a representation of an asymmetric crack at the suspected axial location);
an actually measured state evaluation data obtaining step of applying vibration at each of the plurality of vibration applying points of said member ([col 6, lines 15 – 18; col 14, lines 8 – 10]: Actual or measured natural frequencies of the shaft system are determined by introducing a force excitation (lateral and/or torsional) to the stationary pump shaft 42 … exciting the shaft and measuring the system response in several predefined radial directions around the shaft), measuring acoustic signals generated by said applied vibration at each of the plurality of vibration applying points at each of the plurality of measuring points ([col 13, lines 66 – 68]: the shaft system can be controllably repositioned within the collar to take measurements along multiple selected radial directions) and performing frequency analysis, thereby calculating a measured frequency distribution including eigenfrequency for each of the plurality of measuring points ([col 14, lines 6 – 8]: a frequency response function, the peaks of which represent the actual natural frequencies), where the Examiner interprets natural frequencies as equivalent to eigenfrequencies; and
[col 15, lines 22 – 28]: By comparing the actual lateral and/or torsional natural frequencies in the regions of the lateral and/or torsional frequencies of interest with the new system frequencies predicted by the modified model (FIG. 9), the presence and severity (i.e. extent of cross sectional reduction as indicated by crack ratio) at the suspected axial location can be determined.).

Brook is silent with respect to
acoustic signals generated by vibration applied to the member;
an analysis model forming step of physically forming mock-up samples that simulate an actual state of use of said member in a sound state and said member in a damaged state as analysis models;
determining a plurality of vibration applying points and measuring points on each of the mock-up samples;
a state evaluation database building step of applying vibration at each of the plurality of the vibration applying points, measuring acoustic signals generated by said applied vibration at each of the plurality of the measuring points for each of the plurality of the vibration applying points, performing frequency analysis to calculate a modelled frequency distribution including eigenfrequency for each of the plurality of measuring points, and building the state evaluation database from the plurality of frequency distributions;

a state evaluating step of comparing said measured frequency distribution with each of the plurality of frequency distributions stored in said state evaluation database, and thereby evaluating the state of said member.

Volkmer teaches a system for monitoring rotor blades on wind turbines that measures vibration data on a set of sample rotor blades, including predefined damaged samples, to build an analysis database, that includes 
acoustic signals generated by vibration applied to the member ([0089]: The programmable sound / pulse generator 33 is connected to the excitation signal / auxiliary energy transmission unit 20a);
an analysis model forming step of physically forming mock-up samples that simulate an actual state of use of said member in a sound state and said member in a damaged state as analysis models ([0106]: On the basis of frequency and amplitude spectra and / or amplitude spectra determined beforehand by model calculations and experimental investigations on undamaged and damaged rotor blades);
determining a plurality of vibration applying points and measuring points on each of the mock-up samples ([0092]: a transmitting / receiving device in the direction of the actuators 9, 10 of the blade 7 and of a receiving / transmitting device from the direction of the sensors 11, 12 of the blade), where the Examiner interprets the locations of the actuators as vibration applying points, and the locations of the sensors as measuring points;
a state evaluation database building step of applying vibration at each of the plurality of the vibration applying points ([0097]: on the basis of model calculations and acoustic measurements of undamaged and damaged rotor blades 1, 2, 3 determined frequency and amplitude spectra and / or spectra shapes / bands are obtained which are assigned to these states), measuring acoustic signals generated by said applied vibration at each of the plurality of the measuring points for each of the plurality of the vibration applying points  ([0060]: The above-mentioned acoustic properties of an extended body can be determined either experimentally by suitable acoustic measurements), performing frequency analysis to calculate a modelled frequency distribution including eigenfrequency for each of the plurality of measuring points ([0019]: monitoring according to the preamble of claim 1 is based on the use of natural frequencies and structure-borne noise as well as sound running and reflection behavior, with resonance and natural frequencies, passage and reflection signal spectra after the transmission of excitation signals) where the Examiner interprets natural frequencies as equivalent to eigenfrequencies, and building the state evaluation database from the plurality of frequency distributions ([0052]: Digitized reference spectra for the rotor blades for various normal operating states as well as for malfunction and damage states can be stored on a mass data storage medium);
[0099]: The measuring cycle is triggered in the module 41 for measuring process control and begins with the output of an excitation signal to the actuator 9 via the excitation signal / auxiliary energy transmission unit 20a), measuring acoustic signals generated by said applied vibration at each of the plurality of vibration applying points at each of the plurality of measuring points  ([0099]: the measurement signal obtained from the sound transmission 55 in the rotor blade is received by the sensor 11) and performing frequency analysis, thereby calculating a measured frequency distribution including eigenfrequency for each of the plurality of measuring points ([0099]: a frequency-amplitude spectrum or a time-of-flight spectrum is generated in the module 42 for processing the measurement signal); and
a state evaluating step of comparing said measured frequency distribution with each of the plurality of frequency distributions stored in said state evaluation database, and thereby evaluating the state of said member ([0031]: by means of a pattern comparison with the standardized reference spectra stored on mass data storage media, which was determined from measurements on rotor blades with defined damage states and / or from model calculations, a corresponding state of the measured rotor blade is determined in a comparison module).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Brook in view of Volkmer to add the use of spectrum data acquired from known good samples and spectrum data 

Regarding claim 21: Brook in view of Volkmer teaches the method for evaluating state of member according to claim 13, as discussed above, wherein
said member is a pipe, a bar, a board, a wire, a chain formed by metal, ceramics or resin, or a combination thereof, arranged at a portion where visual inspection is difficult (Brook: [col 5, line 21]: pump shaft 42).

Regarding claim 23: Brook in view of Volkmer teaches the method for evaluating state of member according to claim 13, as discussed above, wherein
at said actually measured state evaluation data obtaining step, a sensor, that can be brought into direct contact with the member, is used as an equipment for measuring acoustic signals generated by said applied vibration (Brook: [col 6, lines 21 – 23]: The vibrational response of the shaft system to the force excitation is measured by an accelerometer 76).

Regarding claim 24: Brook in view of Volkmer teaches the method for evaluating state of member according to claim 23, as discussed above.
Brook is silent with respect to wherein 
an acoustic emission sensor is used as said sensor.

Volkmer teaches 
[0040]: at least one sound / vibration receiver (sensor)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Brook in view of Volkmer to enable collecting vibration data for signals that are in auditory range of humans, if the vibrations were of a low enough frequency to be audible. 


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brook in view of Volkmer in view of Stubbs, US 5327358 (hereinafter 'Stubbs')

Regarding claim 20: Brook in view of Volkmer teaches the method for evaluating state of member according to claim 13, as discussed above.
Brook in view of Volkmer is silent with respect to wherein
a fixing condition for fixing the member is added to said mock-up sample.

Stubbs teaches 
a fixing condition for fixing the member is added to said mock-up sample ([col 4, lines 62 – 64]: with end 34 being fixed to wall 38 in such a manner that no displacement or rotation occurs at end 34)

the ability to simply and easily collect the frequency response data needed to analyze an entire structure from accessible portions of the structure ([col 3, lines 20 – 23])”

Regarding claim 22: Brook in view of Volkmer teaches the method for evaluating state of member according to claim 13, as discussed above.
Brook in view of Volkmer is silent with respect to wherein
said member is a concrete member installed at a portion where visual inspection is difficult.

Stubbs teaches 
said member is a concrete member installed at a portion where visual inspection is difficult ([col 24, lines 6 – 9]: the modal response was measured in a 1/3 scale reinforced concrete pier deck model prior to damage. The structure was damaged and the modal response measured again).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Brook in view of Volkmer in view of Stubbs to incorporate “the ability to simply and easily collect the frequency response data needed to analyze an entire structure from accessible portions of the structure ([col 3, lines 20 – 23])”.

Response to Arguments
35 USC §103
Applicant’s arguments with respect to have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.
Applicant’s arguments, see pages 5 and 6, filed 23 March 2021, with respect to the rejection of claims 13 and 20 – 24  under 35 USC 103 have been fully considered and are persuasive.  The Examiner agrees that Smith determines a classification of a sample into one of several classes, based on a training set, rather than determining where to apply vibration to the samples.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brook and Volkmer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Examiner, Art Unit 2862